Citation Nr: 0317577	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-10 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased (compensable) rating for post-
operative scar of drainage of hematoma of left lumbar muscle 
with secondary muscle hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from September 1974 to 
December 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In a letter dated June 26, 2003, the RO notified the veteran 
of evidence needed to grant his claim and explained how VA 
would assist him in obtaining evidence.  In that letter, the 
RO requested that the veteran send information describing 
additional evidence or the evidence itself to VA within 30 
days of the date of the letter.  In addition, the RO notified 
the veteran that he should try to make sure the RO received 
any additional information within one year of its first 
letter about what he needed to support his claim.  The RO did 
not, however, identify its "first letter," and the only 
letter to the veteran pertaining to development of the claim 
that the Board finds is a February 2002 letter in which the 
RO requested that the veteran complete and return VA Forms 
21-4142, Authorization for Release of Information, so that 
the RO could request medical records from his private 
doctors.  In that letter, the RO said that if the information 
was not received within 60 days from the date of the letter, 
it would have to decide the claim on the evidence of record.  
If the RO was referring to the February 2002 letter as the 
starting point for the 1-year for submission of evidence, it 
renders the notice meaningless because the year would have 
expired in February 2003.  Because the June 26, 2003, letter 
served as an additional request for evidence by the RO, the 
veteran has one year within which to submit additional 
evidence.  As a year has not elapsed since the June 26, 2003, 
letter, and the veteran has not indicated that he has no 
additional evidence to submit or that he waives the one-year 
response period, the Board will return the case to the RO.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348-49 (Fed. Cir. 2003).  

Due process therefore requires that the case be remanded to 
the RO so that it may address the matter of notice of time 
limits for submission of information and evidence.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) is completed, including 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of the claim and the evidence, if 
any, that the RO will obtain for him.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Then, the case should be returned to the Board for further 
appellate review, if in order.  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


